Citation Nr: 0806939	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-38 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected chronic vascular headache syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from December 1982 to March 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied the 
above claim.

In January 2008, the veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

In January 2008, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that he is afforded every 
possible consideration.

Initially, the Board notes that during the veteran's January 
2008 video conference hearing, the veteran asserted that his 
service-connected chronic vascular headache syndrome had 
increased in severity since his last VA examination in 
January 2004.  VA is required to afford the veteran a 
contemporaneous examination to assess the current nature, 
extent, and severity of his chronic vascular headache 
syndrome.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.

Additionally, during his January 2008 hearing, the veteran 
indicated that he had been receiving private medical 
treatment at a Homestead Outlet Clinic, at Kendall, in Miami, 
Florida, and from a Dr. Damsky.  Review of the veteran's 
claims file reveals that the stated treatment records have 
not been associated with the evidence of record.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c) (2007).  These 
records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain from the veteran specific 
information as to treatment associated 
with his chronic vascular headache 
syndrome with care given by Dr. Damsky, 
Homestead Outlet Clinic, and Kendall, to 
include dates of treatment and any 
appropriate authorization and consent 
forms.  All identified records should be 
obtained and associated with the veteran's 
claims file.

2.  The RO/AMC should schedule the veteran 
for an appropriate VA examination to 
assess the nature, severity and frequency 
of his headache syndrome.  The claims 
folder should be made available to and 
reviewed by the examiner.  All necessary 
tests must be conducted.  The examiner 
must comment on the nature, frequency and 
severity of the veteran's headaches, and 
specifically address the frequency, 
severity, and duration of any prostrating 
attacks.  An opinion should be provided as 
to whether the veteran's headaches are 
very frequent, completely prostrating, or 
prolonged.  

The examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected chronic 
vascular headache syndrome upon his 
ordinary activity and the effect, if any, 
on his current level of occupational 
impairment.  An opinion should be provided 
concerning the impact of this disability 
on the veteran's ability to work, to 
include whether the disability is 
productive of severe economic 
inadaptability.

3.  The RO/AMC will then readjudicate the 
veteran's claim, to include consideration 
of any additional evidence  obtained as a 
result of this Remand.  In doing so, the 
RO/AMC must specifically consider whether 
the case should be forwarded to the Under 
Secretary for Benefits, or the Director of 
the Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

